Citation Nr: 0335853	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for service connected 
residuals, gunshot wound (GSW), left buttock, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Huntington, West Virginia.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

A review of the claims folder reflects that the statement of 
the case (SOC) issued on May 3, 2002 contained the law and 
regulations regarding the VCAA.  However, prior to the 
issuance of the SOC, the veteran should have been informed of 
the information necessary to complete his claim.  Compliance 
requires that, once a "substantially completed claim" has 
been received, that the veteran be notified, via letter, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claims.  A general form letter, prepared by 
the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the Court concluded that "Both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary." 

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
increased rating claim currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
this decision, the Board cannot rectify this problem.

The Board also finds it necessary to have the veteran 
examined for purposes of determining the severity of his GSW 
residuals.  A comprehensive VA medical examination of the 
gunshot wound of the left buttock was last performed over 30 
years ago, in August 1969.  This report is clearly too dated 
to be properly considered "contemporaneous."  See, e.g., 
Green v. Derwinski, 1 Vet. App. 121 (1991).

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), ( see also Quartuccio, supra 
), they should be given the opportunity 
to respond.

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers that have treated him for 
his GSW wound residuals since September 
2002.  He should be requested to sign the 
appropriate releases.  Thereafter, the RO 
should attempt to obtain those records 
for association with the claims folder.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file, and the veteran should be so 
notified.  

3.  The RO should also arrange for VA 
orthopedic and neurological examinations 
of the veteran by a qualified examiner or 
examiners in order to determine the 
current nature and extent of the service-
connected residuals of the GSW to the 
left buttock.  Prior to the examination, 
the claims folder must be made available 
to the examiners for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiners.  All 
indicated studies including, but not 
limited to, X-ray and range of motion 
studies in degrees should be performed.  
The neurological examiner should identify 
all neurological impairment, if any, 
currently resulting from the service-
connected GSW. 

The orthopedic examiner should be 
specifically requested to identify all of 
the muscle groups and joints, if any, 
affected by the service-connected GSW of 
the left buttock.  The examiner should 
also report the extent of any fascial 
defect, atrophy, loss of muscle tonus or 
tissue, bone damage, and the presence or 
absence of retained metal fragments 
attributable to the service-connected 
disorder GSW residuals as compared to any 
nonservice- connected disorder.  If 
orthopedic residuals of the service-
connected GSW are identified, tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement, and 
excessive fatigability on use should be 
described.  The examiners should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain involving any joint or nerve 
affected by the service-connected GSW of 
the left buttock.  The examiners should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion in the affected joints during 
flare-ups.  If this is not feasible, the 
examiner[s] should so state.  The 
orthopedic examiner should also describe 
in detail the appearance and 
characteristics of any associated scars.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




